Citation Nr: 1229462	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  07-18 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder ("PTSD").


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel

INTRODUCTION

The Veteran served on active duty from January 1957 to October 1960.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Petersburg, Florida, which, in substantive part, denied the Veteran's claim of entitlement to service connection for PTSD.

In March 2009, the Veteran, his spouse and his representative presented evidence in support of the Veteran's claims at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's VA claims folder. 

In a June 2009 decision, the Board remanded the Veteran's claim for further evidentiary development.  In March 2011, Board again remanded the claim for additional development.  Thereafter, in a March 2012 Supplemental Statement of the Case ("SSOC"), the VA Appeals Management Center ("AMC") in Washington, DC, continued the previous denial of the claim.  The claims folder has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The Veteran did not engage in combat, and there is no corroboration or verification of the occurrence of his claimed in-service stressors.

2.  A valid diagnosis of PTSD based upon a verified stressor is not of record; an acquired psychiatric disorder is not shown to be the result of military service, nor may a psychosis be presumed to be.




CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to include PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304(f), 3.307(a)(3), 3.309(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

      A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

In this case, VA essentially satisfied the notification requirements of the VCAA by means of a letter dated January 2005.  The RO informed the appellant of the types of evidence needed in order to substantiate his claim and of the division of responsibility between the appellant and VA for obtaining the required evidence.  The RO also requested that the appellant provide any information or evidence in his possession that pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. 
§ 3.159(b).  This letter also advised the Veteran of the need to provide detailed information regarding his claimed in-service stressors, and provided him with a questionnaire to assist him in providing such information.  Moreover, since the Board has concluded that the preponderance of the evidence is against the Veteran's claim, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

      B.) Duty to Assist

The Board is satisfied that the duty to assist has been satisfied.  The claims folder contains the Veteran's service and post-service treatment records, a July 2010 VA PTSD examination report, and the Veteran's statements in support of his claim.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claim that have not already been obtained and associated with the record.  

The Board notes that in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

Review of the VA examination report reveals that the VA examiner reviewed the complete claims folder, interviewed the Veteran regarding his history of mental health symptoms and claimed PTSD stressors, performed a comprehensive evaluation and provided reasons and bases for his conclusion.  Accordingly, the Board finds the VA examination to be adequate upon which to base a decision in this case.

The Board has determined that VA has no duty to provide a VA medical examination or opinion with respect to the issue of service connection for an acquired psychiatric disorder other than PTSD.  Although the Veteran's post-service treatment records reveal that he was previously diagnosed with bipolar disorder and depression during the pendency of this claim, as will be discussed in greater detail below, there is no competent evidence of record to suggest any association between those disorders and service.  Significantly, the Veteran himself has never alleged that either of these conditions were the result of his military service.  Moreover, during the July 2010 VA examination, the only acquired psychiatric disorder diagnosed was PTSD.  While the Board recognizes that, in  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that service connection may be granted if a disability existed at the time a claim for VA disability compensation was filed or at any time during the pendency of the claim, even if the disability resolves prior to the adjudication of the claim, as noted above, because there is no indication that either the Veteran's bipolar disorder or depression were related to service, the Board concludes an examination is not required.

The Board further concludes that all reasonable efforts to develop evidence for the record have been made.  On his June 2005 stressor statement submitted pursuant to his service connection claim, the Veteran asserted several stressors.  Although the Veteran initially only provided vague details of the incidents (including his being part of the detail that cleaned up the remains of a sailor who had been crushed to death by a 500-pound bomb in an elevator shaft, seeing an ill crewmember fall to his death after losing his balance while trying to throw up over the bow, witnessing a sailor being partially "vaporized" after a projectile he picked up on deck exploded, and the disappearance of a close friend, named "Plummer," who was presumed to have fallen overboard, he later provided additional information.  He alleged (1) that in July 1957, while on board the U.S.S. Bon Homme Richard (CVA 31), an aircraft carrier, he was required to assist in cleaning up the remains of a sailor who was crushed in an accident, and (2) in December 1958, while on board the U.S.S. Bon Homme Richard, he witnessed a sailor fall from a brow onto a fuel camel below, killing him.  However, in July 2006, the Veteran submitted a letter stating that he had suddenly recalled another stressor.  This involved a plane crash that had occurred aboard the U.S.S. Bon Homme Richard in May 1957, off the coast of San Diego, and took the lives of three pilots.  He cited an Internet site, describing the incident, in support of his assertion.  

As noted above, the Veteran's claim was remanded for additional development, specifically, to attempt to obtain service records to verify at least one of the Veteran's claimed stressors.  Although a March 2011 VA letter to the Veteran requested that he provide more details concerning the alleged incident of December 1958, the Veteran did not respond.  In a February 2012 memorandum, the AMC delineated the efforts undertaken to substantiate the Veteran's claimed stressors.  Significantly, although the Veteran claimed that his unit, the Fighter Squadron 124 ("VF-124"), had been assigned to the U.S.S. Bon Homme Richard during his military service, in May 2011, in response to a previous request by the AMC for information, the U.S. Army and Joint Services Records Research Center ("JSRCC") responded that, for the period April 1956 to January 1959, it found that the only aircraft the VF-124 deployed was the U.S.S. Kearsarge (CVA-33).  The summary also contained no information concerning the death of a sailor as the Veteran described.  Rather, it noted that the squadron's only fatality occurred in January 1958, and it was neither of the individuals named by the Veteran.  The JSRCC further noted that the VF-124 had previously been the VF-53 and did not become the VF-124 until April 1958.  of an aircraft during the deployment period between July and December 1957.  

In light of the efforts undertaken by VA to obtain information, and the lack of sufficient detail regarding other stressors so as to allow for further attempt at verification, the Board finds no basis for further pursuit of verification.  38 C.F.R. § 3.159(c)(2) and (3).  In essence, no further notice or assistance is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal and, for the reasons expressed above, finds that the development of the claim has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997); 38 C.F.R. § 3.303(d).

Service connection may be established for a disability resulting from personal injury suffered, or disease contracted, in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Additionally, service connection for psychoses may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one (1) year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2011).  

Service connection for PTSD specifically requires (1) medical evidence establishing a diagnosis of the disability, (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2011). 

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1); see also, 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011).  Otherwise, the law requires verification of a claimed stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe, or hostile unit or instrumentality.  VAOPGCPREC 12-99.  Mere service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Service department evidence that a veteran engaged in combat or that a veteran was awarded the Purple Heart Medal, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  Id.

Where a determination is made that a veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Thus, he must corroborate his testimony by credible supporting evidence.  See Stone v. Nicholson, 480 F.3d 1111, 1114 (Fed. Cir. 2007) (finding no error in Board determination that a non-combat veteran's "own statements cannot serve as 'corroboration' of the facts contained in those statements.").  In such cases, the record must include service records or other credible evidence that supports and does not contradict the veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressor(s).  See Moreau at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).  Because the question of whether a veteran was exposed to a stressor in service is a factual one, VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  

In this case, although the aforementioned July 2010 VA examination report shows that the VA examiner diagnosed the Veteran as having PTSD that was more likely than not the result of service, as noted above, credible evidence that the claimed in-service stressor actually occurred is also required.  38 C.F.R. § 3.304(f) . See Anglin v. West, 11 Vet. App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 (1998); Suozzi v. Brown, 10 Vet. App. 307 (1997).

The provisions of 38 C.F.R. § 3.304(f) were recently amended, effective July 13, 2010, during the pendency of this appeal.  See 75 Fed. Reg. 39843-52 (July 13, 2010).  The primary effect of the amendment, which relaxes the evidentiary standard for establishing in-service stressors in PTSD claims, is the elimination of the requirement for corroborating evidence of the claimed in-service stressor(s) if it is related to the veteran's "fear of hostile military or terrorist activity."  In place of corroborating the reported stressor(s), VA will now rely on a veteran's lay testimony alone to establish the occurrence of a stressor related to hostile military or terrorist activity, provided that (1) the claimed stressor is consistent with the places, types and circumstances of service (in the absence of clear and convincing evidence to the contrary), (2) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and (3) the veteran's PTSD symptoms have been medically-related to the in-service stressor by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  

For the purpose of this regulation, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device ("IED"); vehicle-imbedded explosive device; incoming artillery, rocket or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f) (2011).

In this case, the Veteran's claimed stressors, involving witnessing the deaths of several fellow servicemen, clearly fails to meet the regulatory definition of "fear of hostile military or terrorist activity."   Accordingly, the regulation revision does not apply in this case and the Veteran may not avail himself of the relaxed evidentiary standard for establishing his in-service stressor.  
Therefore, to prevail on his claim, there must be medical evidence establishing a diagnosis of PTSD, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor(s).   

In this case, there is no evidence that the Veteran participated in combat (and he has never claimed to have done so) and his claimed stressor is not consistent with the places, types and circumstances of his military service.  Accordingly, the claimed in-service stressors require corroboration.

Here, however, despite having several alleged stressors, none of the Veteran's claimed stressors has been verified.  As noted above, the JSRCC found that, despite the Veteran's claim of having witnessed the crash of an aircraft while serving aboard the U.S.S. Bon Homme Richard , his squadron, the VF-124, did not actual serve aboard that carrier at that time, and instead, it found that the only aircraft the VF-124 deployed between April 1956 and January 1959 was the U.S.S. Kearsarge (CVA-33).  Accordingly, the Veteran's contention of having witnessed the plane crash aboard the U.S.S. Bon Homme Richard cannot be substantiated.  Furthermore, although the Veteran claims to have witnessed the death of at least one other serviceman aboard the same carrier in December 1958, as previously discussed, the JSRCC found that the only death to have occurred aboard the Veteran's actual carrier, the U.S.S. Kearsarge, occurred in January 1958.  In this case, the available service records fail to support, and instead, contradict the Veteran's claims regarding his purported stressors.  See Doran, supra.  Accordingly, the Board concludes that service connection for PTSD must be denied.  

In addition, because there is no evidence in the service treatment records that the Veteran ever complained of, was treated for, or was diagnosed with any other acquired psychiatric disorder during service (and psychoses was not diagnosed to a compensable degree within one year following service), service connection for an acquired psychiatric disorder other than PTSD must also be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit of the doubt" rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of probative evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER


Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


